DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of 2 species in total, one each from Group A and Group B). The species are as follows: 

Species A1 – wherein the electronic device is placed axially externally to the carcass reinforcement and at a radially external distance away from the radially external end of the filling rubber. 
Species A2 – wherein the electronic device is placed at an interface between the sidewall rubber and the second filling rubber. 
Species A3 – wherein the electronic device is placed between the protector rubber and the first filling rubber. 
Species A4 – wherein the electronic device is placed between the protector rubber and the second filling rubber. 
Species A5 – wherein the electronic device is placed between the protector rubber and the sidewall rubber. 
Species A6 – wherein the electronic device is placed at an interface between the sidewall insert and an adjacent rubber blend. 

Species B1 – wherein the electronic device consists of the radiofrequency transponder. 
Species B2 – wherein the electronic device consists of the radiofrequency transponder encapsulated in at least one electrically insulating encapsulating rubber mass. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 23. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A1-A6 and Species B1-B2 lack unity of invention because even though the inventions of these groups require the technical feature of a “tire suitable for running flat comprising a crown, two sidewalls and two beads, a carcass reinforcement with at least one carcass ply anchored in each bead and a sidewall insert placed axially internally relative to the at least one carcass ply, wherein the tire is equipped with an electronic device comprising at least one radiofrequency transponder, and wherein, each bead comprising a bead wire of revolution about a reference axis and H being a point of the bead wire closest to the axis of revolution, the electronic device is placed axially in a zone of the tire bounded by at least one of the beads and one of the sidewalls and radially externally at a radial distance larger than , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuwajima (US 2006/0208863) (of record).  
Kuwajima discloses a tire suitable for running flat comprising a crown (Fig. 1: 9), two sidewalls (Fig. 1: 12) and two beads (Fig. 1: 5), a carcass reinforcement (Fig. 1: 6) with at least one carcass ply anchored in each bead and a sidewall insert (Fig. 1: 13) placed axially internally relative to the at least one carcass ply (Fig. 1) ([0026]), wherein the tire is equipped with an electronic device (Fig. 1: 2) comprising at least one transmitting means (i.e. radiofrequency transponder) ([0028]), and wherein, each bead comprising a bead wire (Fig. 1: 7) of revolution about a reference axis and H being a point of the bead wire closest to the axis of revolution, the electronic device (Fig. 1: 2) is placed axially in a zone of the tire bounded by at least one of the beads (Fig. 1: 5) and one of the sidewalls (Fig. 1: 12) and radially externally at a radial distance larger than 20 mm from point H (Fig. 1: see device 2 radially outward from radially inner surface of bead 5 with core 7 at a point over the halfway section of the tire, thereby necessarily being larger than 20 mm). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749